DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 04/21/2021, the following has occurred: Claim(s) 11 and 15 have been amended. 
Claim(s) 11-13 and 15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2002178157 A) in view of Karp et al. (US 20180141160 A1). 
Regarding claim 11, Kato discloses a laser machining apparatus (laser irradiation unit, par. 11) comprising: 
a laser light source (laser power supply device, par. 17) that emits laser light; 

a control unit (control device C, Fig. 1) configured with a program (preset welding pattern, par. 41) to perform operations comprising controlling the scanning mechanism, wherein
the control unit controls the scanning mechanism so as to change a scanning direction of the laser light a plurality of times (the scanning direction changes a plurality of times at the boundaries of W1, Fig. 6) in a direction change portion (the direction change portion are the boundaries of W1, Fig. 6) within a region to be machined (where the region to be machined is the elbow 1), and to form a hole or perform marking in the region (welding patterns, Fig. 17; where the broadest reasonable interpretation of “perform marking” includes welding patterns in the region).
However, Kato does not disclose said driving unit that drives a mirror causing the laser light to scan.
Karp discloses a laser scanner for additive manufacturing wherein the scanner has said driving unit that drives a mirror (piezo-mirror 14 that is driven to make heat patterns, par. 24) causing the laser light to scan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato to incorporate the teachings of Karp and include piezo-mirrors to make laser patterns. Doing so would have the benefit of having piezo-
Regarding claim 12, Kato in view of Karp discloses the laser machining apparatus according to claim 11. Furthermore, Kato discloses wherein the control unit is configured with the program to perform operations further comprising controlling the scanning mechanism to change the scanning direction of the laser light to a direction that forms an acute angle with respect to a scanning direction of the laser light before being changed (the scanning direction change is less than 90 deg with respect to the previous scanning direction, Fig. 6).
Regarding claim 13, Kato in view of Karp discloses the laser machining apparatus according to claim 11. Furthermore, Kato discloses wherein the control unit is configured with the program to perform operations further comprising controlling the scanning mechanism such that the laser light scans in accordance with a scanning pattern comprising a plurality of straight lines extending radially from the direction change portion (straight welding patterns that extend radially from the center of W8, Fig. 17).
Regarding claim 15, Kato in view of Karp discloses the laser machining apparatus according to claim 13. Furthermore, Kato discloses wherein the scanning pattern includes a straight line located between and connecting a curve that surrounds the direction change portion to the direction change portion (the welding patterns connects the curve W8a which surrounds the direction change portion W8b, Fig. 17).
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
Applicants argue that Kato fails to disclose that the laser welding device forms a hole or performs marking in a region to be machined.

Applicants argue that Karp also does not disclose forming a hole or performing a marking in a region to be machined.
 The broadest reasonable interpretation of “performs marking” includes a laser melting a region in a pattern, see Karp, wobble pattern 38, Fig. 4, par. 18. Therefore, applicant’s argument is not persuasive on this point.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761